Order entered January 18, 2017




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-16-00548-CR

                             WALTER TROY LLOYD, Appellant

                                                V.

                              THE STATE OF TEXAS, Appellee

                       On Appeal from the 291st Judicial District Court
                                    Dallas County, Texas
                            Trial Court Cause No. F15-75605-U

                                            ORDER
       Before the Court are Kathryn Veech’s January 13, 3017 motion to withdraw as

appellant’s counsel and motion for extension of time to file appellant’s brief.

       The Court GRANTS the January 13, 2017 motion of Kathryn Veech to withdraw as

appellant’s counsel. We DIRECT the Clerk to remove Ms. Veech as appellant’s appointed

attorney of record.

       We ORDER the trial court to appoint new counsel to represent appellant in this appeal

and to transmit to this Court, within FIFTEEN DAYS of the date of this order, the order

appointing new counsel.
       We DIRECT the Clerk to send copies of this order, by electronic transmission, to the

Honorable Stephanie Mitchell, Presiding Judge, 291st Judicial District Court; Felicia Pitre,

Dallas County District Clerk; Kathryn Veech; and the Dallas County District Attorney’s Office.

       We DENY Kathryn Veech’s motion for extension of time to file appellant’s brief.

       We ABATE the appeal to allow the trial court to comply with this order. The appeal will

be reinstated fifteen days from the date of this order or when the order appointing new counsel is

received.

                                                    /s/     LANA MYERS
                                                            JUSTICE